Title: From George Washington to Major General William Heath, 29 November 1779
From: Washington, George
To: Heath, William


        
          Dr Sir,
          Head Quarters West Point Novemr 29th 1779
        
        Inclosed you will find a Copy of Genl Du Portails state of the Troops necessary for the defence of this Post. It may be very useful during your command—You will however be pleased to observe that the Enemy were, when it was made, in possession of the Posts at Kings Ferry, which not being the case now, a less number of Guards is necessary; such as are superfluous will readily occur to you, in looking over the state—There are three in particular that strike me as totally useless, the one at Robinsons Ferry & the two following ones, each of 50 Men—In this and other matters you will, though, do as your own judgment points out, I have the fullest confidence in it, & with the sincerest wish for the perfect recovery of your health—I am with the greatest esteem & regard Dear Sir Yr Most Obet servant
        
          Go: Washington
        
      